Like previous speakers, I would like to seek your
indulgence before I start my statement as I associate my
delegation’s voice with those who have spoken here and
convey our very profound condolences to the delegation of
India and to the Indian people and Government for the
disastrous earthquake which has brought death to thousands.
It is a particular pleasure for me to extend to
Ambassador Insanally my sincere congratulations on his
well-deserved election to the presidency of the General
Assembly at its forty-eighth session. I am convinced that his
wealth of experience will guarantee the success of our work.
To his predecessor, His Excellency Mr. Stoyan Ganev of the
Republic of Bulgaria, we wish also to express our
appreciation for the way in which he performed his duties.
I would also like to pay a tribute to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his dynamism and for the
numerous initiatives he has taken in order to promote
international peace and cooperation. Finally, my delegation
welcomes the presence among us of new States, whose
admission to membership has strengthened the universality
of our Organization.
As we do every year, we have once again reached the
time when we assess the international situation.
The end of East-West confrontation, by reducing
already-existing tensions and by promoting the settlement of
certain conflicts, has engendered great hopes for peace and
cooperation. But at the same time, it has unleashed forces
that need to be channelled in order to avoid new excesses
which will lead to fresh tensions.
"An Agenda for Peace" - very aptly reminds us of the
existence of other serious issues threatening international
peace and security as well as the future of mankind, such as
poverty, the deterioration of the environment and the debt
crisis. These various evils are indeed scourges which,
because of the anguish and despair they generate, can
destabilize many societies. Nevertheless, laudable efforts are
increasingly being made to build a new world order based
not only on democracy and development but also on the
absolute need for respect for human rights.
Many countries have begun to democratize their
political and social systems. These changes are accompanied
40 General Assembly - Forty-eighth session
by difficulties and shocks, for democracy is a difficult lesson
to learn, requiring a lengthy apprenticeship that is made all
the more challenging by a fragile economic and social
context. The confusion of certain mentalities which are illprepared for change must be added to this, as well. Here,
patience, good will and even the assistance of the
international community are necessary if the worst is to be
avoided.
In the Congo, the democratic process has been
extremely bumpy. After the national conference which led
to a laborious period of transition, elections were organized,
as a result of which a Head of State, Mr. Pascal Lissouba,
was democratically elected by 61 per cent of the votes cast.
One might then have believed that the country was embarked
upon the right course, but, alas, 25 years of totalitarian
regimes took their toll. Dissensions within the new
parliamentary majority are about to give rise to a motion of
censure, which is to say the very least premature - scarcely
three weeks after the formation of the first Government.
After numerous vain attempts at reconciliation, the
President of the Republic was moved to dissolve the
National Assembly to allow the sovereign people to give the
country a clear-cut majority by which he could govern. This
constitutional prerogative was challenged by the opposition
parties, which further exacerbated the political crisis. The
express will of the President of the Republic to opt for
peaceful means, the mediation of the high command of the
Congolese armed forces, as well as the good offices of the
President of the Gabonese Republic, Mr. Omar Bongo, made
it possible for an agreement to be concluded on
3 December 1992. This agreement not only enshrines the
formation of a Government with a majority participation of
the opposition - more than 60 per cent - but also entrusts the
political parties with organizing elections to the legislature
on an equitable basis.
The first round of these elections was thus organized
last May without any major incidents and in the presence of
foreign observers, who did not fail to attest to the
correctness of the balloting procedures. The opposition,
which found itself in a minority as a result of that vote,
systematically challenged those results, demanding that the
vote be invalidated by the organ in charge of organizing the
balloting, whereas Congolese electoral law states that
electoral disputes are the purview of the Supreme Court,
which is the only competent jurisdiction pending the creation
of a Constitutional Council.
Because of certain subterfuges, clever sabotage,
delaying tactics and high-handed manoeuvres that ignored
the best interests of the nation, the Congolese opposition
deliberately infringed the institutional process which should
lead to democracy and development. After the memorable
national conference, no one would have imagined that the
Congolese would find themselves in the situation of refugees
in their own country. If the people’s right to civil
disobedience would appear to be a natural outcome of the
Constitution of our country, civil disobedience should not be
regarded as a synonym for destruction of the social and
economic fabric. Even if the conditions for such
disobedience had been present, the acquisition or the
large-scale distribution of arms and weapons of war can
hardly be understood, and even less their being used for the
purposes of mass destruction and blind terrorism.
Is it conceivable that, when the vote has not turned out
favourably, the streets, urban communities and innocent
people taken hostage become pawns which are used in
bargaining over political decisions? Plundering the property
of peaceful citizens - is this something which can validate
lost causes?
The acts of sabotage and systematic destruction
perpetrated by bands armed by the opposition last July
caused a massive loss of human life. To this we should add
considerable physical and material damages. Today,
3,000 families - in other words approximately 15,000
Congolese - are homeless and their sole refuge are
classrooms and student dormitories. Such a situation poses
a serious threat to the new school year which begins in a
few weeks.
Of course, the Government is making tremendous
efforts in order to meet the vital needs of the displaced
families and to reintegrate them into Congolese society.
But, unfortunately, in a Republic with a ramshackle
economy and which is financially bereft, it is impossible for
this challenge to be met. That is why the Government of
my country appeals to the international community in order
to obtain emergency aid to assist all those Congolese who
have been deprived of their property or who have been
physically harmed.
Despite this tragic situation, which might indeed have
elicited a rigid attitude from the authorities, the Republic’s
Government threw open the doors to negotiation. Thus,
once again through the mediation of President Bongo of
Gabon, an agreement - the so-called Libreville Agreement -
was signed in the presence of foreign observers on 4 August
last. This agreement, which confirmed the results of the first
round, calls for the resumption of the second round of
elections to the legislature initially boycotted by the
Forty-eighth session - 1 October l993 41
opposition. As for the electoral dispute, it is to be decided
by an international arbitral college which is made up as
follows: two judges appointed by the Organization of
African Unity, two judges appointed by the European
Economic Community, two judges appointed by the French
Government and one judge appointed by the Gabonese
Government.
The Government thus has every hope that following
upon this vote and the resolution of the electoral dispute, it
will be able to lay the definitive groundwork for a real rule
of law with the establishment of all constitutional organs.
This is the situation in the Congo today. I would like
to take this opportunity to thank all those countries and all
those agencies which have been kind enough to help the
Congolese people resolve a crisis which seriously threatens
peace in the country and which could erode national unity
and compromise the future of the democratic process itself.
The Congolese Government would like to reiterate here,
through me, its commitment to abide by the decision of the
arbitral college and the verdict of the ballot boxes.
The Congo is going through a very difficult stage. The
desperate state of its economy and its social fabric has led
the Government to undertake economic reforms. These
reforms have so far been unfortunately frustrated by political
and social instability. These reforms deal, inter alia, with
restructuring the State productive sector by the total or
partial withdrawal of the State, the financing of economic
recovery, the reorganization and renegotiation of the external
debt and finally the defrayment of the social costs of this
adjustment.
If they are to bear fruit, these efforts and the sacrifices
they will entail must be sustained by financial aid, otherwise
the Congo will remain mired in poverty and instability.
Far from being unique, the critical economic and social
situation in Congo is but one illustration of a crisis that
affects almost all African countries and many developing
countries. Thus, to the political factors involved we must
add major economic and social challenges. It is quite clear
that poverty threatens the cohesiveness of States and brings
about profound imbalances in the developing countries,
endangering the very foundation of human rights. But there
is one basic human right that continues to have pride of
place: the right to development. Despite the numerous steps
taken to date, the developing countries remain weighed down
by the heavy burden of debt, and the increasing cost of
servicing that debt is becoming unbearable for economies
which are already in great trouble.
My delegation believes that resolving the foreign-debt
crisis requires bold steps. Nevertheless, we are very much
aware of all those efforts which are contributing to the
settlement of that crisis. That is why we greatly appreciate
the expression of solidarity from the French Government,
which decided last year in Libreville partially to cancel the
debt of medium-income countries, including the Congo.
After many initiatives which proved ineffective, the
international community must finally give priority to growth
and development in the poor countries by building, on the
ruins of the former East-West order, a new order based on
more dynamic and more innovative North-South relations
that would promote attainment of the objectives of the
International Development Strategy enshrined in this body.
This Strategy should receive all the support necessary to
promote the creation of an international trade system that is
both open and non-discriminatory, with the successful
outcome of the negotiations of the Uruguay Round; to
encourage the conclusion of specific agreements to readjust
commodity prices; and, finally, to find lasting solutions to
the external-debt crisis.
It is acknowledged that improving the situation in
Africa necessarily involves economic reform. Nevertheless,
efforts undertaken nationally, subregionally and regionally
have unfortunately not enjoyed the international support
expected. The adoption of the New Agenda for the
Development of Africa in the 1990s signified the failure of
the United Nations Programme of Action for African
Economic Recovery and Development. Unfortunately, we
cannot but conclude that so far, this new development
programme has fallen far short of expectations.
That being the case, my delegation welcomes the
decision taken by the Japanese Government to convene, in
cooperation with the United Nations and the Global
Coalition for Africa, on 5 and 6 October next in Tokyo an
International Conference on African Development, and we
voice the hope that this Conference will lead to concrete
measures.
The economic crisis which besets our countries is
particularly damaging to young people. Juvenile
delinquency, illicit drug trafficking, drug abuse and AIDS
are all serious threats to our societies. It is essential that
they be given close attention. In this connection, more
solidarity should be displayed in order to eradicate these
scourges.
My delegation supports the conclusions reached by the
most recent session of the Economic and Social Council on
42 General Assembly - Forty-eighth session
efforts to combat malaria, dysentery and, particularly,
cholera. The United Nations system must attach a high
priority to Africa, taking into account the serious
consequences these scourges have for development
programmes.
There can be lasting economic and social development
only in a healthy environment. The results reached by the
Rio Conference, enshrined in Agenda 21, are extremely
heartening. They undoubtedly reflect a global consensus as
well as a political commitment at the highest level to
cooperation for the purposes of development and the
environment. But the key to their success resides in the
financial resources made available.
Today, more than ever before, the increase in natural
disasters is a matter of concern to us all. That is why my
delegation welcomes the Japanese Government’s offer to
host, in 1994, a World Conference on Natural Disaster
Reduction, which will deal with the various dangers these
disasters entail and identify the necessary guidelines under
which they can be taken into account by the United Nations
in its development projects.
Since we have boldly struck out on the path to building
a State of law, my Government supports the international
community’s action to promote and develop human rights.
That is why we welcome the results of the World
Conference on Human Rights, held last June in Vienna, and
reiterate our appeal to fund-raisers to help finance the
various action programmes which were drawn up in that
context.
The current session has started at a time when the
persistence of local conflicts and the resurgence of hotbeds
of tension are a daily concern of our Organization in its
mission to build and preserve peace. Nevertheless, although
we can welcome the favourable developments in certain
situations, it must be recognized that a large number of them
remain subjects of grave concern.
Among the former, we have the situation in South
Africa. A number of factors today indicate that the
abhorrent system of apartheid will inevitably be eradicated,
even if tensions are still rife and there are still scenes of
violence. The process of democratization in South Africa
can no longer be in question. The fact that 27 April 1994
has been fixed for the first multiracial elections is proof of
this. My delegation gives their due value to the efforts
which have been constantly made by the South African
Government to eradicate apartheid and to democratize the
country. Furthermore, we support the request for the lifting
of sanctions formulated by Nelson Mandela.
My Government believes that peace in Somalia can be
restored only if Security Council resolutions 751 (1992), 794
(1992) and 814 (1993) are implemented, resolutions which,
inter alia, call for the organization of a reconciliation
conference and a national-unity conference.
Turning to the question of Angola, we regret to note
that the refusal of UNITA to accept the result of the voting
and the free choice of a sovereign people has once again
plunged the country into hostilities, further complicating not
only the process of democratization that had been embarked
upon but also the peace negotiations which are currently
taking place under the aegis of the United Nations. My
delegation welcomes the adoption by the Security Council of
resolutions 851 (1993) and 864 (1993) and supports recent
initiatives by the King of Morocco, the President of Côte
d’Ivoire and the President of the African National Congress.
The agreement recently reached between the
Government of Rwanda and the Rwandese Patriotic Front
gives us reason to hope that an era of peace will come to
that country, contributing to the strengthening of the bases
of national unity. We hope that the Rwandese people, after
recovering peace and unity, will be able to get down to the
difficult task of rebuilding their country.
Regarding the cases of Liberia, Mozambique and
Western Sahara, in which my delegation fully and firmly
supports initiatives of the United Nations, we call upon the
parties to the conflicts to have recourse to negotiation, to
dialogue and to other peaceful means in order to restore
peace and security in that area.
The Washington Agreement of 13 September 1993
represents a decisive turning-point towards settlement of the
Palestinian problem, and it will contribute to an
improvement of the situation in the Middle East. The
signing of this agreement promises a new era of peace and
cooperation for the peoples of that region.
Nor can we fail to commend the very fortunate
outcome of the situation in Cambodia, where elections,
organized under the auspices of the United Nations, led to
the creation of a government of national unity.
Despite the involvement of the United Nations, the
situation in the former Yugoslavia has not basically changed.
My country supports all the initiatives taken by the United
Nations - in particular, those that encourage dialogue and
Forty-eighth session - 1 October l993 43
negotiation - with a view to ensuring the success of the talks
in Geneva.
As in the past, the process of the peaceful reunification
of the Korean peninsula enjoys the support of my delegation
and my Government.
It is very pleasing to note that considerable progress has
been made in the process of disarmament and the control of
armaments. Unfortunately, the danger of war has not yet
been eliminated, as there still exist a number of arsenals of
weapons of mass destruction - in particular, nuclear
weapons. For this reason my Government will continue to
appeal urgently for general and complete disarmament.
Peace and development are complementary. Each
depends on the other. Thus, the promotion of confidence
and security, which are the prerequisites for the achievement
of development targets, is becoming a new priority in Africa.
Aware of this, the members of the Economic Community of
Central African States, with the assistance of the United
Nations, are now addressing themselves to progressive
implementation of the work programme of the Standing
Advisory Committee on Security Questions in Central
Africa, which was adopted by the General Assembly last
year. That Committee, which adopted a draft non-aggression
pact following its third meeting, held in Libreville, will hold
its fourth meeting in Brazzaville in the Republic of Congo.
This indicates the political commitment of the States of
Central Africa to the creation of a system of collective
security through the promotion of confidence, security and
development. These actions of the States of Central Africa
must be seen as part and parcel of the machinery for the
prevention, management and settlement of conflicts that was
set up at the most recent Summit of Heads of State and
Government of the Organization of African Unity (OAU),
which was held in Cairo in June of this year. The
international community - particularly the United Nations -
should give these initiatives the support that is necessary if
their noble objectives are to be accomplished.
In recent years the United Nations has been working
very positively on a number of fronts. Its efforts have lent
it undoubted authority, especially in the settlement of
conflicts and in the shaping of the new order, which
mankind hopes will be more democratic and will generate
prosperity for all. Nevertheless, there is now a pressing
need to restructure the United Nations. This is especially
true with regard to the question of enlargement of the
Security Council and an increase in the number of its
permanent members. Such a reform would tend to increase
the effectiveness of that vital body, which is responsible for
the maintenance of international peace and security. This is
one of the fundamental aspects of the necessary process of
democratizing international relations.
The Government of the Republic of Congo attaches
major importance to strengthening the role of the United
Nations, as well as to increasing respect for the principles of
the Charter, which is a sine qua non for the advent of a new
order based on justice for all, peace, prosperity and
international solidarity.
